Citation Nr: 1644356	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 1994 rating decision.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from November 1965 to November 1969, and from November 1990 to September 1992, with the exception of the period from June 5 to 14, 1991.

In multiple statements, the Veteran has alleged that a January 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) contained clear and unmistakable error (CUE).  The Veteran testified at a Board of Veterans' Appeals (Board) hearing before the undersigned in January 2015.


FINDINGS OF FACT

1.  At the time of the January 1994 rating decision, the correct facts, as they were known at the time, were before the adjudicator.

2.  At the time of the January 1994 rating decision, the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The January 1994 rating decision that denied service connection for muscular dystrophy does not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 3.105 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

However, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (Emphasis added.)

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2015). 

The Veteran in this case contends that the RO committed CUE in its January 1994 rating decision which denied service connection for what is now characterized as muscular dystrophy.  For the reasons set forth below, the Board finds that the January 1994 rating decision does not contain CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

In this case, the Veteran has argued the AOJ failed to properly apply the presumption of soundness in the January 1994 rating decision.  Specifically, the Veteran has argued that the RO failed to consider the November 1991 "Medical Evaluation Board Proceedings" which noted that the Veteran's fascioscapular humeral muscular atrophy (now described as muscular dystrophy) did not exist prior to service and was permanently aggravated by service.

However, there is no indication that the November 1991 document was not of record and not considered by the RO at the time of the January 1994 rating decision, particularly as the 1994 rating decision refers to evidence contained in the accompanying October 1991 "Narrative summary" from the same Medical Evaluation Board (MEB) Proceedings (such as the Veteran's reported history of noticing symptoms as young as 15 years of age).  

The Veteran appears to believe that the November 1991 MEB document is dispositive of his claim.  However, at the time of the January 1994 rating decision, other evidence was considered that weighed against the Veteran's claim, including the Veteran's own report in October 1991 that he first noticed onset of symptoms as young as 15 years of age and that his brother had the same condition.  There was also a 1993 VA examination report that noted the condition was a "dominantly inherited illness."  Moreover, in the 1994 rating decision, the RO also cited to evidence of no further complaints of shoulder weakness of muscle atrophy in service, and the fact that the Veteran was able to continue his duties as a helicopter pilot (in spite of a limited profile on physical training exercises) as evidence showing no aggravation of the condition in service.

In other words, at the time of the 1994 rating decision, the RO considered the pertinent evidence of record that weighed in favor of and against the Veteran's claim and reached a determination that the condition pre-existed service and was not aggravated thereby.  The Veteran's argument that the November 1991 record was not considered is merely a disagreement with how this evidence was weighed in determining the issue at the time of the 1994 rating decision.  Such allegations are not CUE.  See Fugo, supra; Crippen, supra; see also Thompson, supra.  


Accordingly, the Board finds that there was no CUE in the January 1994 rating decision and the claim must be denied.


ORDER

The January 1994 rating decision did not contain clear and unmistakable error (CUE).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


